Citation Nr: 9903842	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-29 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He is in receipt of medals and awards to include the 
Combat Infantryman's Badge and the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service medical records reflect that the veteran was treated 
for moderately severe, acute gastritis in April 1945.  Later 
in April, he was transferred to a field hospital with 
diagnoses of malarial fever and chronic, mild gastritis, 
cause undetermined.  Clinical records associated with 
treatment in April 1945 show that the veteran complained of 
abdominal pain, constipation, flatulence and burning in the 
epigastrium after meals.  The veteran at one point gave a 
two-year history of epigastric pain with meals.  One April 
1945 consultation report includes a physician's comment that 
the veteran had either hyperacidity or a peptic ulceration, 
citing as rationale the chronicity of the veteran's problems, 
the history of remissions and relapses, the complaints of 
burning, the epigastric location and the relief obtained with 
the use of soda.  

The veteran was evaluated at the Battalion Aid Station for 
questionable dysentery of five days' duration in May 1945.  
Upon transfer to the 251st Station Hospital, the veteran's 
physical status was described as an ill-defined condition of 
the gastro-intestinal system manifested by epigastric pain 
and diarrhea, suggestive of gastric neurosis.  Other noted 
diagnoses were old tertian malaria and ancylostomiasis; in 
June 1945 the veteran's stool were positive for hookworm ova.  
Fluoroscopic and film examination of the upper gastro-
intestinal tract in June 1945 revealed a normal mucosal 
relief pattern with a well-outlined and normal appearing 
duodenal cap and without gastric retention after six hours' 
time.  The December 1945 report of examination at discharge 
indicates that the veteran's spleen was not palpable; no 
gastro-intestinal diagnoses were shown.

In January 1948, the veteran was evaluated at the Gunderson 
Clinic.  J.M., M.D., noted that the veteran had suffered from 
symptoms to include diarrhea, gas, pyrosis and dyspepsia 
during service, and that he had been diagnosed with malaria 
and hookworm parasitism, treated and cured prior to his 
return to general duty.  The veteran reported that since 
discharge he had had normal bowel movements, without symptoms 
suggestive of intestinal parasitism.  He reported that his 
stomach difficulties had continued and that his symptoms were 
just as severe as in service, and possibly more so.  He 
stated that his dyspeptic symptoms were aggravated by nearly 
all except the blandest of foods and were relieved by soda.  
Dr. J.M. noted that the veteran was moderately obese.  The 
veteran suppressed a belch on several occasions during 
examination.  Examination revealed an increased area of 
tympany to percussion in the epigastrium, stated to be 
suggestive of excess gas.  
X-rays/gastro-intestinal series revealed a normal esophagus 
and stomach.  There was evidence of 2++ pylorospasm.  The 
duodenal cap was spastic and there was a suspicion of a small 
ulcer crater on the curvature side.

The claims file contains a letter dated in September 1977, in 
which C.M., M.D., indicated that the veteran had been 
hospitalized for approximately one week in September 1977 for 
severe pain resulting from acute pancreatitis, with serum 
amylase levels rising well over 900.  



A gallbladder study conducted by Dr. G.H., M.D., later in 
September was negative.  Testing revealed mucosal changes in 
the distal pyloric antrum and duodenal bulb suggestive of 
peptic disease without evidence of ulceration.

The veteran was hospitalized for several days in November 
1980; his treating physician was Dr. G.H.  The veteran 
complained of abdominal pain and recent chills and fever.  
Dr. G.H. noted a past history of pancreatitis.  Physical 
examination revealed some epigastric tenderness.  Upper 
gastro-intestinal series revealed a slight deformity of the 
pyloric canal, stated to be possibly reflective of prior 
inflammatory changes.  Gallbladder testing was normal.  Final 
diagnoses were peptic ulcer disease and acute gastritis.

Treatment records from Dr. G.H. reflect notations relevant to 
pancreatitis in January 1985, April 1986 and September 1994 
to December 1995.  An ultrasound study of the gallbladder 
conducted in September 1994 was normal.  In December 1995, 
the veteran requested service connection for pancreatitis, 
claimed to have been misdiagnosed in service as dysentery.

In a letter dated in December 1996, Dr. G.H. cited review of 
the veteran's service medical records and the Gunderson 
Clinic report.  Dr. G.H. stated that "[i]t is possible that 
he may have had pancreatitis while in the service, 
undiagnosed at that time."

The Board notes that the veteran has asserted a continuity of 
gastric symptomatology since first manifesting gastric 
symptoms in service.  The claims file contains medical 
records supportive of his assertions of intermittent gastric 
episodes.  As set out above, the claims file also contains a 
physician's opinion as to a possible etiological link between 
existing gastric problems and symptoms manifested during 
service.  Thus, the Board is of the opinion that a VA 
examination, to include an opinion as to etiology, would be 
extremely useful in the adjudication of the veteran's claim.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify any additional 
medical care providers, VA or non VA, who 
have treated him for gastric complaints 
subsequent to service.  After securing 
any necessary authorization or medical 
releases, the RO should obtain legible 
copies any identified records for 
association with the claims file.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The RO should schedule the veteran 
for VA gastro-intestinal examination.  
The claims folder and a separate copy of 
this remand MUST be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any indicated diagnostic testing should 
be accomplished, a written, interpreted 
report of which should be attached to the 
examination report.  The examiner is 
requested to respond to the following:

	a.  Identify all existing gastro-
intestinal disorders, specifically 
confirming or refuting diagnoses of 
chronic gastritis and/or pancreatitis.

	b.  For each currently diagnosed 
gastro-intestinal disorder, state whether 
it is more likely, less likely, or at 
least as likely as not that such had its 
onset during service or is otherwise 
related to symptomatology manifested 
during the veteran's period of active 
military service.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should again 
adjudicate the issue of entitlement to 
service connection for pancreatitis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


